     Case 1:19-mc-91219-ADB Document 3 Filed 05/22/19 Page 1 of 8



                 UNITED STATES DISTRICT COURT FOR
                  THE DISTRICT OF MASSACHUSETTS
                          BOSTON DIVISION

UNITED STATES OF AMERICA,
             Plaintiff,

                v.                        Civil Action No. 1592

MASSACHUSETTS FOOD COUNCIL,
INC., et al.,
              Defendants.


UNITED STATES OF AMERICA,
             Plaintiff,

                V.                        Civil Action No. 2514

NATIONAL UNIT DISTRIBUTORS, INC.,
et al.,
           Defendants.


UNITED STATES OF AMERICA,
             Plaintiff,

                v.                        Civil No. 6636

GRINDING WHEEL MANUFACTURERS
ASSOCIATION, et al.,
            Defendants.


UNITED STATES OF AMERICA,
             Plaintiff,

                v.                        Civil No. 7734

BOSTON FRUIT & PRODUCE
EXCHANGE, et al.,
             Defendants.
      Case 1:19-mc-91219-ADB Document 3 Filed 05/22/19 Page 2 of 8



UNITED STATES OF AMERICA,
             Plaintiff,

                   V.                          Civil Action No. 4029

WOMEN'S SPORTSWEAR
MANUFACTURERS ASSOCIATION, et al.,
           Defendants.


UNITED STATES OF AMERICA,
             Plaintiff,

                   v.                      Civil Action No.8119

MINNESOTA MINING AND
MANUFACTURING COMPANY, et al.,
           Defendants.


UNITED STATES OF AMERICA,
             Plaintiff,

                   v.                      Civil Action No.6070

BOSTON MARKET TERMINAL CO., et al.,
           Defendants.


UNITED STATES OF AMERICA,
             Plaintiff,

                   v.                      Civil Action No. 7866

H.P. HOOD & SONS, INC., et al.,
             Defendants.




                                      2
      Case 1:19-mc-91219-ADB Document 3 Filed 05/22/19 Page 3 of 8



UNITED STATES OF AMERICA,
             Plaintiff,

                 v.                        Civil Action No. 7198

UNITED SHOE MACHINERY
CORPORATION,
            Defendant.


UNITED STATES OF AMERICA,
             Plaintiff,

                 v.                        Civil Action No. 55-544-M

LAWRENCE FUEL OIL INSTITUTE, INC.,
et al.,
           Defendants.


UNITED STATES OF AMERICA,
             Plaintiff,

                 v.                        Civil Action No. 55-586-W

LOWELL FUEL OIL DEALER
ASSOCIATES, INC., et al.,
             Defendants.


UNITED STATES OF AMERICA,
             Plaintiff,

                 v.                        Civil Action No. 55-532-S

HAVERHILL FUEL OIL DEALERS'
ASSOCIATION, et al.,
            Defendants.




                                     3
     Case 1:19-mc-91219-ADB Document 3 Filed 05/22/19 Page 4 of 8



UNITED STATES OF AMERICA,
             Plaintiff,

                v.                        Civil Action No. 56-295 W

GOLD FILLED MANUFACTURERS
ASSOCIATION, INC., et al.,
            Defendants.


UNITED STATES OF AMERICA,
             Plaintiff,

                v.                        Civil Action No. 57-631-A

NEW ENGLAND CONCRETE PIPE
CORPORATION, et al.,
           Defendants.


UNITED STATES OF AMERICA,
             Plaintiff,

                v.                        Civil Action No. 57-216-S

CONCRETE FORM ASSOCIATION OF
CENTRAL NEW ENGLAND, et al.,
           Defendants.


UNITED STATES OF AMERICA,
             Plaintiff,

                v.                        Civil Action No. 58-567-A

WHITIN BUSINESS EQUIPMENT
CORPORATION,
            Defendant.




                                   4
      Case 1:19-mc-91219-ADB Document 3 Filed 05/22/19 Page 5 of 8



UNITED STATES OF AMERICA,
             Plaintiff,

                  v.                       Civil Action No. 59-786-W

THE LAKE ASPHALT AND PETROLEUM
CO. OF MASSACHUSETTS, et al.,
            Defendants.


UNITED STATES OF AMERICA,
             Plaintiff,

                  V.                       Civil Action No. 59-784-S

ALLIED CHEMICAL CORP., et al.,
           Defendants.


UNITED STATES OF AMERICA,
             Plaintiff,

                  v.                       Civil Action No. 59-785-M

BITUMINOUS CONCRETE ASSN., INC., et
al.,
           Defendants.


UNITED STATES OF AMERICA,
             Plaintiff,

                  v.                       Civil Action No. 62-482-F

ALLIED APPLIANCE CO.,
             Defendant.




                                      5
        Case 1:19-mc-91219-ADB Document 3 Filed 05/22/19 Page 6 of 8



 UNITED STATES OF AMERICA,
              Plaintiff,

                       v.                                Civil Action No. 70-1807-M

 ASIATIC PETROLEUM CORPORATION,
 et al.,
             Defendants.


 UNITED STATES OF AMERICA,
              Plaintiff,

                       v.                                Civil Action No. 72-2075-J

 CONVERSE RUBBER CORPORATION, et
 al.,
            Defendants.


 UNITED STATES OF AMERICA,
              Plaintiff,

                       v.                                Civil Action No. 68-213-S

 CITIES SERVICE CO., et al.,
              Defendants.


 UNITED STATES OF AMERICA,
              Plaintiff,

                       v.                                Civil Action No. 68-141-G

 THE GILLETTE COMPANY,
              Defendant.


                  ORDER TERMINATING FINAL JUDGMENTS

       The Court having received the motion of plaintiff United States of America for

termination of the final judgments entered in these cases, and the Court having considered all




                                                6
          Case 1:19-mc-91219-ADB Document 3 Filed 05/22/19 Page 7 of 8



papers filed in connection with the motion, and the Court finding that it is appropriate to

terminate the final judgments, it is

         ORDERED, ADJUDGED, AND DECREED:

         That said final judgments are hereby terminated.



Dated:   n\22..\ \C\                                   �- cP,
                                                       District of Massachusetts




                                                 7
Case 1:19-mc-91219-ADB Document 3 Filed 05/22/19 Page 8 of 8
